DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed October 22, 2021.  Claims 1-6 and 8-11 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toumazou et al (US 20130023058 A1), in view of Badinelli (US 2008/0263011 A1), and further in view of Bhardwaj (US 2021/0182937 A1).  

Regarding claim 1, Toumazou discloses a method of Internet shopping whereby the health of a user may be improved, the method comprising: 
testing a sample of genetic material provided by the user in order to identify one or more genetic predispositions of the user (Toumazou:  Figure 2 - Genetic material sampling); 
at the computer device, using the web browser  to access a webpage of an online product store, where the products are food or drink products, nutritional supplement products, products that can be topically applied, and / or wearable items, and where products available for purchase via the online product store are displayed in a web browser or application window (Toumazou:  Figure 2 - selection of skin care product, online store - paragraph [0097] -  In Step 7, the selected list of recommended products is displayed on the RE and presented to the customer);
using the web browser to determining or otherwise obtain a personalised user recommendation for a product using the or each genetic predisposition of the user  (Toumazou: Figure 2 - presentation of list of suitable products and its potential responsivene to the individual);
modify the webpage to provide a visual indication of the recommendation in the web browser window (Toumazou: paragraph [0097] - In Step 7, the selected list of recommended products is displayed on the RE and presented to the customer).
Toumazou does not expressly disclose installing a plug-in into a web browser of a computing device; using the plug-in installed in the web browser; using the plug-in to modify the webpage.  Badinelli discloses: 
installing a plug-in into a web browser of a computing device (Badinelli: Figure 5, paragraph [0055] - The customer 32 would then be able to download plug-in 18); 
using the plug-in installed in the web browser; using the plug-in to modify the webpage (Badinelli: Figure 5, paragraph [0055] - The customer would also be able to use text scanners to scan nutrition and ingredient labels for products and validate it against his profile (e.g., via the plug-in 18 and 19)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Toumazou to have included installing a plug-in into a web browser of a computing device; using the plug-in installed in the web browser; using the plug-in to modify the webpage, as taught by Badinelli because it would allow for real-time detection (Badinelli: paragraph [0003]-[0005]).
 at the computer device, placing an order for the product with the online product store over the internet.  However, Bhardwaj teaches at the computer device, placing an order for the product with the online product store over the internet (Bhardwaj: paragraph [0047] - The information displayed about each of the matching recommendation items includes, but is not limited to, an item image, brand name, style name, size, price, description, fabric content, location within a given physical store where the item is available (in the case of the recommendation item being selected from a physical store inventory), an option to purchase via the computing device 320).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Toumazou and Badinelli, in the apparatus and method at the computer device, placing an order for the product with the online product store over the internet, as taught by Bhardwaj since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide targeted recommendations (Bhardwaj: paragraph [0002]).

Regarding claim 2, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses wherein said step of using the web browser to determine or otherwise obtain a personalized user recommendation for a product using the or each genetic predisposition of the user comprises deriving filter codes from the or each genetic predisposition and applying these to the product based upon ingredients or properties of the product to determine whether the product is recommended or not recommended for the use (Toumazou: paragraph [0096] - By transforming the SNPs responses into the characteristics trait table which is then used as filter values for the database query, it is possible to offload the database of all possible cosmetic products to a remote server and perform queries at the remote server without transmitting information that can be used to identify the said individual's genetic makeup).
Badinelli further discloses using the plug-in installed in the web browser to determine or otherwise obtain a personalized user recommendation for a product (Badinelli: Figure 5, paragraph [0055] - The customer would also be able to use text scanners to scan nutrition and ingredient labels for products and validate it against his profile (e.g., via the plug-in 18 and 19)). 

Regarding claim 3, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 2 as noted above.  Toumazou further discloses wherein the step of applying the filter codes to the product is implemented by the web browser or the application (Toumazou: paragraph [0096] - By transforming the SNPs responses into the characteristics trait table which is then used as filter values for the database query, it is possible to offload the database of all possible cosmetic products to a remote server and perform queries at the remote server without transmitting information that can be used to identify the said individual's genetic makeup. 
the plug-in (Badinelli: Figure 5, paragraph [0055] - The customer would also be able to use text scanners to scan nutrition and ingredient labels for products and validate it against his profile (e.g., via the plug-in 18 and 19))

Regarding claim 4, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses processing a list of products including at least a proportion of said products available via the product store, using the or each genetic predisposition and the product ingredients or properties, to obtain a product recommendation for each product in the list; and making the list and respective product recommendations available at said computer device, wherein said step of using the web browser to determine or otherwise obtain a personalized recommendation for a product using the or each genetic disposition of the user comprises identifying, in the list, a product to be displayed in the web browser and obtaining the associated product recommendation (Toumazou: Figure 2 - presentation of list of suitable products and its potential responsiveness to the individual). 
Badinelli further discloses using the plug-in installed in the web browser to determine or otherwise obtain a personalized user recommendation for a product (Badinelli: Figure 5, paragraph [0055] - The customer would also be able to use text scanners to scan nutrition and ingredient labels for products and validate it against his profile (e.g., via the plug-in 18 and 19)). 


Regarding claim 5, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses wherein the personalised user recommendation for a product is based on ingredients and/or nutritional content of the product (Toumazou: paragraph [0089] - This is achieved by ascertaining specific traits coded within the genetic material of the individual and matching them to a database of cosmetic products and their constituent ingredients). 

Regarding claim 6, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses wherein testing a sample of genetic material provided by the user in order to identify one or more genetic predispositions of the user comprises:
selecting or producing a test kit suitable for performing a test on said biological sample, the test kit comprising one or more biomarkers for one or more areas of interest to the user  (Toumazou: Figure 2 - selection of genetic test cartridge);
providing the test kit to the user (Toumazou: Figure 2 - genetic material sampling);
applying the sample to the test kit in order to generate test results dependent upon said biomarker(s) (Toumazou: Figure 2 - extract individual traits and sensitivities). 

Regarding claim 9, Toumazou and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses wherein the step of using the the web browser to determine or otherwise obtain a personalized user recommendation for a product using the or each genetic predisposition of the user comprises also making use of physiological and/or activity measurements of the user (Toumazou: paragraph [0038] . 
Badinelli further discloses using the plug-in installed in the web browser to determine or otherwise obtain a personalized user recommendation for a product (Badinelli: Figure 5, paragraph [0055] - The customer would also be able to use text scanners to scan nutrition and ingredient labels for products and validate it against his profile (e.g., via the plug-in 18 and 19)). 

Regarding claim 10, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses receiving a selection of a product from the user and recommending a genetic test to the user based on the selected product (Toumazou: Figure 2 - selection of skin care product, selection of genetic test cartridge). 

Regarding claim 11, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  Toumazou further discloses:
receiving from the computer device, via a web portal, an identification of one or more areas of interest to the user (Toumazou: Figure 2 - selection of skin care product (area of interest, paragraph [0091] - the consumer is asked to provide feedback on the type and nature of skin care product of interest (for example an anti-aging mask or a skin-whitening cream));
at a remote secure server site, identifying one or more biomarkers for one or more genetic predispositions relevant to the or each area of interest (Toumazou: paragraph . 



Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (US 20130023058 A1), in view of Badinelli (US 2008/0263011 A1), in view of Bhardwaj (US 2021/0182937 A1), and further in view of Kaput et al (US 2010/0113892 A1).  

Regarding claim 8, Toumazou, Badinelli, and Bhardwaj teach or suggest all the limitations of claim 1 as noted above.  The combination of Toumazou, Badinelli, and Bhardwaj does not disclose wherein said step of using the or each genetic predisposition of the user to determine a personalised user recommendation for a product comprises also making use of one or more genetic predispositions of another user.  However, Kaput teaches wherein said step of using the or each genetic predisposition of the user to determine a personalised user recommendation for a product comprises also making use of one or more genetic predispositions of another user (Kaput: paragraph [0092] - Family members of participants who are predisposed to type 2 diabetes, or other chronic disease, but are not yet showing signs of the disease will also benefit from the research supermarket through being guided to select foods whose composition may be associated with delay or prevention of disease onset or mitigation of disease severity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Toumazou, Badinelli, and .



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625